On the Merits.
This is an appeal from a judgment of the District Court of Duval County, Texas, denying in part and granting in part a temporary injunction against Jesus Garcia and others, restraining them from acting as County Precinct Chairmen and as members of the Democratic Executive Committee of Duval County.
In an opinion dated April 12, 1960, this Court .refused to issue a temporary injunction enjoining those persons whom the trial court had refused to enjoin. Our reason was that this cause presented a matter to be passed upon by the proper authorities of the Democratic Party, and was not a matter over which the Courts would, have jurisdiction. We are still of the'same opinion.
For the reasons stated in our opinion delivered herein on April 12, 1960, we hold that neither this Court nor the trial court has jurisdiction to pass upon the matter presented.
The judgment of the trial court is reversed, and the cause, insofar as it relates to the issuance of a temporary injunction (and that is all that we have before us at this time), is dismissed at the cost of appellants.